Name: Council Regulation (EEC) No 3581/85 of 17 December 1985 amending, for the eighth time, Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  foodstuff
 Date Published: nan

 No L 343/6 Official Journal of the European Communities 20 . 12. 85 COUNCIL REGULATION (EEC) No 3581/85 of 17 December 1985 amending, for the eighth time, Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3307/85 (2), and in particular Article 42 (2) thereof, Having regard to the proposal from the Commission, Whereas, pending the adoption of provisions supplemen ­ ting or harmonizing the definitions of semi-sparkling wines and of products falling within heading No 22.06 of the Common Customs Tariff, provision should be made to extend by nine months the provisions referred to in Article 4 (2) of Regulation (EEC) No 351 /79 (3), as last amended by Regulation (EEC) No 3689/84 (4) ; whereas, moreover, experience has shown that no difficulty should arise following this extension, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 (2) of Regulation (EEC) No 351 /79 , '31 December 1985' is hereby replaced by '30 September 1986'. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1985 . For the Council The President J. F. POOS (') OJ No L 54, 5 . 3 . 1979, p. 1 . (*) OJ No L 320, 29 . 11 . 1985, p. 1 . (3) OJ No L 54, 5 . 3 . 1979, p. 90 . (4) OJ No L 341 , 29 . 12. 1984, p. 7 .